 U.S. SOIL CONDITIONING CO.U.S. Soil Conditioning Company and InternationalUnion of Operating Engineers, Local No. 9, AFL-CIO. Case 27 CA-5877September 27, 1958DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PEN1.1.oUpon a charge filed on June 27, 1978, by Interna-tional Union of Operating Engineers, Local No. 9,AFL CIO, herein called the Union, and duly servedon U.S. Soil Conditioning Company, herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 27, issued a complaint and notice of hearingon July 11, 1978, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 5, 1978, fol-lowing a Board election in Case 27 RC-5305. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about June 7, 1978, and at all times thereafter,Respondent has refused and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 21, 1978, Respondent filed an "Answer and Re-quest for Stay" admitting in part, and denying inpart, the allegations in the complaint.On August 7, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 16, 1978,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theI Official notice is taken of the record in the representation proceeding(ase 27 R(' 5305 as the term "record" Is defined In Secs. 102,68 and102 69(g) of the Board's Rules and Regulations. Series 8, as amended SeeI. TI Electrrovs ems, In,. 166 NI RB 938 (1967), enfd 388 F. 2d 683 (C.A. 4.1968); G(o/den Age BeveraRge Co. 167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5, 1969); Interrip. Co. v. Penello, 269 F.Supp 573 (D.CVa., 1967);Follett Corp. 164 NI.RB 378 (1967), enfd 397 F. 2d 91 (C.A. 7. 1968); Sec.9(d) of the N IRA, ais amended.National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent contends that the General Counsel'sMotion for Summary Judgment should be denied onthe grounds that the Board, in Case 27-RC 5305,erred in certifying the Union as the exclusive bargain-ing representative of the unit herein. The GeneralCounsel contends that Respondent is attempting torelitigate issues which were raised or could have beenraised in the underlying representation case. Weagree with the General Counsel.The record herein, as well as that in Case 27-RC5305, reveals that in an election conducted pursuantto a Stipulation for Certification Upon Consent Elec-tion, of approximately 18 eligible voters, 9 cast ballotsfor, and 9 cast ballots against, the Union. There wasone challenged ballot, that of employee Joseph Du-gan. Thereafter the Regional Director issued a Re-port on Challenges in which he found that Duganwas the subject of an unfair labor practice complaintin Case 27 CA 4961, alleging that he had been dis-charged in violation of Section 8(a)(3), and orderedthat the challenge to Dugan's ballot in Case 27 RC-5305 be consolidated with the unfair labor practicecase.On April 7. 1978, the Board, in U.S. Soil Condition-ing Co., 235 NLRB No. 68, found that Respondenthad discharged Dugan in violation of Section 8(a)(3),and that Dugan was, therefore, eligible to vote. Con-sequently, the Board ordered the Regional Directorto open and count Dugan's ballot and issue a revisedtally. The revised tally showed a majority of validvotes had been cast for the Union and on May 5,1978, the Union was certified as the exclusive bar-gaining representative of the unit employees.In its answer to the complaint Respondent assertedthat it had not refused to bargain but rather "sug-gested" that bargaining be deferred until the issue ofDugan's eligibility to vote is determined through reso-lution of its petition for review of the Board's decisionin Cases 27-RC 5305 and 27-CA-4961. Similarly.Respondent contends in its response to the Notice ToShow, Cause that the Board should stay the instantproceeding. It is well settled that review of a collateralissue by a court of appeals is neither a basis for stayof a Board proceeding nor a defense to a refusal tohonor the certificate of a union as collective-bargain-ing representative. In the absence of newly discov-2 .g., The Rlack Ha'A (Corpraorlion, 183 Nl.RB 267 ( 1970).238 NLRB No. 77513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment and deny Respondent's "Request forStay."On the basis of the entire record, the Board makesthe following:FINDIN(;S O)F FA('I1. T'lEi BUSINSS ()1; RESPONDI)IN'IRespondent is a sole proprietorship engaged in theproduction and sale of trace material and other fertil-izer products. Respondent maintains its principal of-fice and place of business in Salida, Colorado, and inthe course and conduct of its business operations an-nually sells and ships goods and materials valued inexcess of $50,000 directly to points outside the Stateof Colorado.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.ii. 'Hi I.ABOR ORGANIA'FION INVOI.VED)International Union of Operating Engineers, LocalNo. 9, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.11. rIt1i UNFAIR L.ABOR PRA(CTI(c'SA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:'See Pirtshurgh Plate Glars (o. .N. .R.B, 313 U.S. 146, 162 (1941):Rules and Regulations of the Board. Secs. 102.67t') and 102.69{c).All production and maintenance employees em-ployed by the Employer at its Salida plant andquarry, but excluding office clerical employees,and all guards, professional employees, and su-pervisors as defined in the Act.2. The certificationOn July 16-, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 27 designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 5, 1978, and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent'S Re/fisalCommencing on or about May 31, 1978, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJune 7, 1978, and continuing at all times thereafter todate, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective-bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceJune 7, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. 'IlE E:FFE('' OF 'IrIF UNFAIR I.ABOR PRA('TI('ESUPON ('OMMER('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. I HE REMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1I of the Act, we shall514 U.S. SOIL CONDITIONING COO.order that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultrv Company, Inc., 136 NLRB785 (1962): Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A.5, 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Companyr. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CO)N('I. SIONS OF LAWV1. The Respondent. U.S. Soil Conditioning Com-pany, Salida, Colorado, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Union of Operating Engineers,Local No. 9, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Employer at its Salida plant andquarry, but excluding office clerical employees, andall guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since May 5. 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 7. 1978. and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, U.S.Soil Conditioning Company, Salida, Colorado, its of-ficers, agents. successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local No. 9, AFL CIO, as theexclusive bargaining representative of its employeesin the above appropriate unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its plant in Salida, Colorado, copies ofthe attached notice marked "Appendix.'4Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 27, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 27 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a judgment of a U nlted StatesCourt of Appeals, the words In the notice reading "Posted hb Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfoircing an Order of the NationalLabor Relations Board."515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICkE To EMPI. ()YEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIl. Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, LocalNo. 9, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE Wll.L NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WIl L, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its Salida plantand quarry, but excluding office clerical em-ployees, and all guards, professional employ-ees, and supervisors as defined in the Act.U.S. Soil. CONDITIONING COMPANY516